                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


BLUE FIRE CAPITAL, LLC
                                                     Case No. 2:20-cv-2982
                      Plaintiff,
       v.                                            Judge James L. Graham

PIES & PINTS DEVELOPMENT                             Magistrate Judge Kimberly A. Jolson
PARTNERS, LLC, et al.,

                      Defendants.
                                    OPINION AND ORDER

       This matter is before the Court for consideration of Plaintiff Blue Fire Capital, LLC’s

Motion for Temporary Restraining Order and Preliminary Injunction. (ECF No. 29.) For the

reasons that follow, Plaintiff’s motion is DENIED.

I.     BACKGROUND

       On May 20, 2021, Plaintiff moved this Court for a temporary restraining order, and,

thereafter, a preliminary injunction, enjoining (1) Defendant R&M Advisors, LLC (“R&M”) from:

(a) taking any action that would interfere with, alter, or otherwise change Blue Fire’s contractual

right under the PPDP Operating Agreement (“PPDP OA”) to purchase R&M’s 50% membership

interest in PPDP for One Million Three Hundred Thousand and 00/100 Dollars ($1,300,000) (the

“Purchase Price”); (2) Defendant Lindeman from (a) taking any action in his individual capacity

as Sole Manager of PPDP that would interfere with, alter, or otherwise change Blue Fire’s

contractual right to purchase R&M’s 50% membership interest in PPDP for the Purchase Price;

(b) acting unlawfully in his individual capacity as manager and president of Defendant Pies and

Pints Management Company, LLC (“PPMC”) by withholding records Blue Fire is entitled to

access under 6 Del. C. § 18-305, including accounting information relating to PPMC’s operations,
copies of current lease agreements and information relating to the possible refinancing of PPMC

debt, and (c) taking any action to interfere, alter, or otherwise change PPDP’s ownership rights

and interests in PPMC; and (3) Defendant PPMC from taking any action that would interfere with,

alter, or otherwise change PPDP’s membership interests or rights in PPMC pending the closing on

R&M’s sale of membership interest to Blue Fire for the Purchase Price.

       On May 21, 2021, the Court held a preliminary telephone conference pursuant to S.D. Ohio

Civ. R. 65. 1(a).

II.    STANDARD OF REVIEW

       Plaintiff moves this Court, pursuant to Rule 65 of the Federal Rules of Civil Procedure, for

a temporary restraining order and preliminary injunction. Temporary restraining orders and

preliminary injunctions are extraordinary remedies governed by the following considerations: “(1)

whether the movant has a strong likelihood of success on the merits, (2) whether the movant would

suffer irreparable injury absent a stay, (3) whether granting the stay would cause substantial harm

to others, and (4) whether the public interest would be served by granting the stay.” Ohio

Republican Party v. Brunner, 543 F.3d 357, 361 (6th Cir. 2008); see also Winter v. Natural

Resources Defense Council, Inc., 555 U.S. 7, 20 (2008).

       “The party seeking the preliminary injunction bears the burden of justifying such relief,”

including showing likelihood of success and irreparable harm. McNeilly v. Land, 684 F.3d 611,

615 (6th Cir. 2012). “Although no one factor is controlling, a finding that there is simply no

likelihood of success on the merits is usually fatal.” Gonzales v. Nat’l Bd. of Med. Examiners, 225

F.3d 620, 625 (6th Cir. 2000); accord Jolivette v. Husted, 694 F.3d 760, 765 (6th Cir. 2012). The

movant must further show that “irreparable injury is likely in the absence of an injunction.” Winter,

555 U.S. at 22 (emphasis in original). A mere possibility of injury is not enough. Id.



                                                 2
III.   DISCUSSION

       Here, Plaintiff has failed to establish a likelihood of success on the merits. The issues

before the Court regarding the parties’ relationship are murky, at best, and the Court therefore

finds that Plaintiff has not demonstrated a likelihood of success on the merits of its claims against

Defendant Robert Lindeman and the new Defendants it seeks to add via a Verified Second

Amended Complaint.

       Furthermore, Plaintiff has not shown that immediate, irreparable harm is likely or that the

alleged harm cannot be adequately remedied by an award of monetary damages. In the absence

of a demonstrated likelihood of success on the merits and irreparable harm, the Court declines to

grant the extraordinary remedy of a temporary restraining order.

IV.    CONCLUSION

       For the foregoing reasons, Blue Fire Capital, LLC’s Motion for Temporary Restraining

Order and Preliminary Injunction (ECF No. 29) is DENIED.



       IT IS SO ORDERED.



                                                              /s/ James L. Graham
                                                              JAMES L. GRAHAM
                                                              United States District Judge

DATE: May 21, 2021




                                                 3
